Citation Nr: 0121714	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for cardiovascular, respiratory, 
digestive, and mental disorders as a result of March 1999 VA 
surgical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


REMAND

The veteran contends that he suffers from several 
disabilities due to negligence during VA surgery in March 
1999.  Under the applicable law, when a veteran suffers 
additional disability as the result of VA surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.358 (2000).  For claims filed on or after October 
1, 1997, the appellant must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2000).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (2000).

The Board notes that, during the pendency of this appeal, the 
provisions of 38 U.S.C.A. § 5107, which concern the VA's duty 
to assist the veteran with the development of facts necessary 
to substantiate his claim, have been substantially revised.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the veteran and his 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

In relation to the present appeal, the record shows that the 
veteran was hospitalized in March 1999 at which time his 
ascending aortic aneurysm was resected and replaced with 
woven vascular graft; a defective prosthetic aortic valve was 
resected and replaced with pericardial tissue heart valve; 
and a coronary artery bypass graft was performed.  
Intraoperative complications consisted of retroperitoneal 
hematoma associated with significant volume loss and the 
discovery of a bleeding site in the right external iliac 
artery which was repaired; bleeding at the distal aortic 
suture line that had to be controlled; bleeding at the 
proximal aortic suture line; and inability of surgeon to 
return abdominal contents to abdominal cavity requiring 
placement of isolation bowel bag.  The veteran's 
postoperative condition was described as being 
hemodynamically stable, in normal sinus rhythm, with good 
blood pressure.  

The veteran had follow-up surgery a few days later for 
primary abdominal closure and placement of a jejunostomy 
feeding tube.  A blunt perforation of the anterior wall of 
the right ventricle was discovered and controlled.  Two days 
later, the veteran underwent a third surgical procedure - 
mediastinal exploration due to a persistent small leak in the 
mediastinal chest tube and chest x-ray evidence of 
pneumomediastinum.  Two punctuate perforations of the medial 
aspect of the left upper lobe were discovered and closed with 
a wedge resection. 

The veteran returned to the hospital a few days after 
discharge with complaint of an edematous, tender left lower 
extremity.  Deep vein thrombosis of the right popliteal and 
left common femoral, femoral, and popliteal veins was 
identified.  The veteran was discharged from cardiothoracic 
surgery to extended care in April 1999.  He was evaluated for 
dysphagia due to being intubated for extended periods during 
his surgeries.  Chest x-rays revealed bilateral pleural 
effusions and the veteran was assessed with mild 
oropharyngeal dysphagia.  The veteran was discharged home in 
May 1999.

During a VA examination in July 1999, the veteran was 
described as extremely weak and emaciated.  The chest was 
clear to auscultation, but the veteran did not breath 
completely in and out, and diaphragmatic excursion was 
decreased.  The heart had a regular rate and rhythm with a 
positive hear murmur secondary to porcine valve replacement 
of the aortic valve.  There was a well-healed surgical scar 
of the chest and a well-healed laparotomy incision of the 
abdomen.  An echocardiogram was consistent with tissue 
prosthesis in aortic position and the pulmonary function 
tests revealed a moderate restrictive defect.  The examiner 
found that the veteran was presently severely debilitated 
secondary to multiple surgeries.  

The veteran was diagnosed with (1) coronary artery disease 
status post coronary artery bypass graft x 1, porcine aortic 
valve replacement; (2) mediastinal perforation status post 
omentopexy, as complication of number 1 and; (3) 
retroperitoneal bleed status post complication of coronary 
artery bypass graft procedure.  The examiner stated that the 
veteran's weight loss, debilitated state, and deep vein 
thrombosis were residuals of the March 1999 surgery.  While 
he clearly indicated that the VA treatment in question 
resulted in additional disability, he made no comment as to 
whether the proximate cause of such disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  He did express the opinion 
that the coronary artery disease and aortic valve 
insufficiency were the reasons for the surgery, and therefore 
were not caused by the surgery, and opined that the lung 
condition was consistent with chronic obstructive pulmonary 
disease and most likely related to 50 year smoking history.  
However, the Board notes that no chest x-rays were performed 
on this examination and the examiner did not indicate whether 
any chronic bilateral effusions (or residuals thereof) were 
still in evidence as reported in earlier medical reports.  
Similarly, no comment was made regarding the presence of 
oropharyngeal dysphagia, an earlier diagnosis possibly due to 
the veteran's history of extended intubations.  In addition, 
a mental status examination found that the veteran exhibited 
problems with short-term memory, attention, concentration, 
and abstract thinking.  He was diagnosed with moderate major 
depressive disorder of moderate severity.  The examiner 
rendered no opinion as to the relationship, if any, between 
this diagnosis and the March 1999 surgeries.  

Based upon the foregoing, the Board finds that this matter 
must be remanded to the RO for additional development before 
the Board may proceed with appellate review.  The Board 
observes that the medical evidence and issues in this case 
are complex and that the veteran should be evaluated by 
physicians in the appropriate specialties.

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of treatment 
for his claimed disabilities and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies which is not already of record 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  Thereafter, the RO should schedule 
the veteran for VA examinations by 
specialists in the appropriate medical 
specialties.  The examiners should be 
provided with copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, and 
a copy of this remand.  The examiners are 
requested to review all pertinent records 
in the claims file, including all 
clinical notes relating to the March 1999 
surgeries.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished.  
Chest x-rays must be performed, in part 
to evaluate the presence of pleural 
effusions or related residuals.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiners are requested to offer an 
opinion as to the nature, severity, and 
manifestations of the claimed 
cardiovascular, respiratory, digestive, 
and mental disorders, and including but 
not limited to residuals of pleural 
effusions, deep vein thrombosis, 
malnutrition, and dysphagia.  The VA 
specialists should provide an opinion, 
after a review of the provisions of 38 
C.F.R. § 3.358, and all the claims file 
medical evidence, on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran has current cardiovascular, 
respiratory, digestive and mental 
disorders that were proximately caused by 
the March 1999 VA medical and surgical 
treatment.  In the event that an examiner 
is of the opinion that VA treatment 
caused additional disability, he or she 
should provide an opinion on the issue of 
whether such treatment involved 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or that an additional 
disability was caused by an event that 
was not reasonably foreseeable on the 
part of VA in furnishing the hospital 
care, medical or surgical treatment.  The 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. 
§ 5103A (West Supp. 2001).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




